Case 1:20-cv-21380-BB Document 19 Entered on FLSD Docket 05/11/2020 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-21380-BLOOM/Louis

 JODI PIROWSKIN,

            Plaintiff,

 v.

 ATLANTIC & PACIFIC ASSOCIATION
 MANAGEMENT, INC.,

       Defendant.
 ___________________________________/

                 ORDER ON MOTION TO DISMISS PLAINTIFF’S COMPLAINT

            THIS CAUSE is before the Court upon Defendant Atlantic & Pacific Association

 Management, Inc.’s (“Defendant”) Motion to Dismiss Plaintiff’s Complaint, ECF No. [7]

 (“Motion”). Plaintiff Jodi Pirowskin (“Plaintiff” or “Pirowskin”) filed a Response, ECF No. [12]

 (“Response”), to which Defendant filed a Reply, ECF No. [15] (“Reply”). The Court has carefully

 considered the Motion, the Response and Reply, the record in this case and the applicable law, and

 is otherwise fully advised. For the reasons that follow, the Motion is granted.

       I.       BACKGROUND

            This case arises as a result of allegedly unpaid wages or compensation. In the Complaint,

 ECF No. [1], Plaintiff asserts that she and Defendant entered into a verbal1 agreement

 (“Agreement”) for the payment of wages/income in exchange for Plaintiff’s work related to leasing

 certain improved real estate. According to Plaintiff, she fully performed her portion of the

 Agreement by performing services for which Defendant was paid, or will be paid, by third parties.

 As alleged in the Complaint, Defendant has breached the Agreement and owes Plaintiff at least


 1
     By verbal, the Court assumes that Plaintiff means an oral, as opposed to a written, contract.
Case 1:20-cv-21380-BB Document 19 Entered on FLSD Docket 05/11/2020 Page 2 of 8
                                                               Case No. 20-cv-21380-BLOOM/Louis


 $5,400.00 in unpaid wages/services, plus interest.

          Plaintiff asserts three claims against Defendant: breach of agreement (Count 1), quantum

 meruit (Count 2), and retaliation in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

 §§ 201, et seq. Plaintiff by filing her Complaint in Florida state court and Defendant thereafter

 removed the case to federal court on March 31, 2020, on the basis of this Court’s federal question

 jurisdiction. Defendant now moves to dismiss the Complaint.

    II.      LEGAL STANDARD

          Rule 8 of the Federal Rules requires that a pleading contain “a short and plain statement of

 the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a

 complaint “does not need detailed factual allegations,” it must provide “more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

 defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

 “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

 Twombly, 550 U.S. at 557 (alteration in original)). “Factual allegations must be enough to raise a

 right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are required

 to survive a motion brought under Rule 12(b)(6) of the Federal Rules of Civil Procedure, which

 requests dismissal for failure to state a claim upon which relief can be granted.

          When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

 plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in favor

 of the plaintiff. Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

 F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC, 608 F.




                                                   2
Case 1:20-cv-21380-BB Document 19 Entered on FLSD Docket 05/11/2020 Page 3 of 8
                                                               Case No. 20-cv-21380-BLOOM/Louis


 Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal conclusions, and

 courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”

 Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cty. Sheriff’s Office,

 449 F.3d 1342, 1352 (11th Cir. 2006).

    III.      DISCUSSION

           In the Motion, Defendant argues that Counts 1 and 2 of the Complaint are preempted by

 the FLSA, and if not preempted, they fail to sufficiently allege either a breach of contract or

 quantum meruit. In addition, Defendant argues that the FLSA retaliation claim in Count 3 fails to

 allege sufficient facts to state a claim. Defendant seeks dismissal of the Complaint in its entirety.

 Alternatively, Defendant argues that Counts 1 and 2 should be dismissed and the Court should

 require a more definite statement with respect to Count 3.

           In response, while Plaintiff argues that the Motion lacks merit legally and factually, she

 attempts to clarify the basis of her claims, representing to the Court that the sole basis for Counts

 1 and 2 is pursuant to Florida state law. Plaintiff further contends that she is not asserting

 duplicative FLSA claims for wages owed such that the claims would be preempted by the FLSA.

 Plaintiff requests an award of attorney’s fees for having to respond to the Motion.

           At the outset, the Court notes that it is improper to clarify or amend claims in response to

 a motion to dismiss. The Eleventh Circuit has “repeatedly [ ] held that plaintiffs cannot amend

 their complaint through a response to a motion to dismiss.” Burgess v. Religious Tech. Ctr., Inc.,

 600 F. App’x. 657, 665 (11th Cir. 2015) (citing Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir.

 2009)); see also Tsavaris v. Pfizer, Inc., No. 1:15-cv-21826-KMM, 2016 WL 375008, at *3 (S.D.

 Fla. Feb. 1, 2016) (“A plaintiff, though, cannot amend the complaint in a response to a motion to

 dismiss, for a court’s review on dismissal is limited to the four corners of the complaint.”) (citing




                                                    3
Case 1:20-cv-21380-BB Document 19 Entered on FLSD Docket 05/11/2020 Page 4 of 8
                                                             Case No. 20-cv-21380-BLOOM/Louis


 St. George v. Pinellas Cty., 285 F.3d 1334, 1337 (11th Cir. 2002)). Moreover, as set forth below,

 the Complaint falls woefully short of satisfying federal pleading standards.

        A. Counts 1 and 2 are preempted by the FLSA

        The basis of Counts 1 and 2 of the Complaint is that Defendant failed to pay Plaintiff for

 work that she performed for Defendant. As pleaded, Plaintiff is seeking relief for unpaid wages.

 However, “[a]s a matter of law, a plaintiff cannot circumvent the exclusive remedy prescribed by

 Congress by asserting equivalent state law claims in addition to a FLSA claim.” Bule v. Garda CL

 SE, Inc., No. 14-21898-CIV, 2014 WL 3501546, at *2 (S.D. Fla. July 14, 2014) (citation and

 alterations omitted). While Plaintiff has conspicuously not alleged a FLSA claim for unpaid wages,

 the fact remains that “[s]ection 216 of the FLSA is the exclusive remedy for enforcing rights

 created under the Act.” Id. And “[c]ourts dismiss duplicative state law common law claims where

 they rely on proof of the same facts.” Id. (collecting cases). Thus, if Plaintiff intends to plead

 claims in Counts 1 and 2 that would remove such claims from the purview of the FLSA, she must

 do so by clearly alleging relevant supporting facts in her pleading.2

        B. The Complaint fails to state a claim for breach of contract

        Even if Plaintiff’s claims were not preempted by the FLSA, Counts 1 and 2 are nevertheless

 insufficiently pleaded. To state a claim for breach of contract, a plaintiff must plead the existence

 of a contract, a material breach, and damages. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272

 (11th Cir. 2009). To prove the existence of a contract, a plaintiff must plead: (1) offer; (2)

 acceptance; (3) consideration; and (4) sufficient specification of the essential terms. St. Joe Corp.

 v. McIver, 875 So. 2d 375, 381 (Fla. 2004) (citing W.R. Townsend Contracting, Inc. v. Jensen Civil

 Constr., Inc., 728 So. 2d 297, 302 (Fla. 1st DCA 1999)). In addition, to state a cause of action for


 2
   The Court notes, however, that the amount Plaintiff claims to be owed is well below this Court’s
 jurisdictional threshold.


                                                  4
Case 1:20-cv-21380-BB Document 19 Entered on FLSD Docket 05/11/2020 Page 5 of 8
                                                               Case No. 20-cv-21380-BLOOM/Louis


 breach of an oral contract, a plaintiff must allege that the “parties mutually assented to ‘a certain

 and definite proposition’ and left no essential terms open.” W.R. Townsend Contracting, 728 So.

 2d at 300 (quoting Jacksonville Port Auth. v. W.R. Johnson Enterps., Inc., 624 So. 2d 313 (Fla. 1st

 DCA 1993). Here, the only facts alleged with respect to the Agreement between Plaintiff and

 Defendant are that they entered into a “verbal” agreement in Miami-Dade County for the payment

 of wages/income based on work that Plaintiff performed for Defendant in leasing certain improved

 real property, that Defendant breached the Agreement by failing to pay her, and that she was

 damaged as a result. The Complaint fails to allege facts with respect to the formation or terms of

 the Agreement, and therefore, Count 1 fails to adequately state a claim for breach of an oral

 contract.

        C. The Complaint fails to properly state a claim for quantum meruit in the alternative

        Though styled as a claim for quantum meruit, it is unclear whether Plaintiff intends to assert

 a claim arising from a contract implied in fact (quantum meruit), or a contract implied in law

 (unjust enrichment) in Count 2. The distinction is not without a difference. “A contract implied in

 fact is not put into promissory words with sufficient clarity, so a fact finder must examine and

 interpret the parties’ conduct to give definition to their unspoken agreement.” Commerce P’ship

 8098 Ltd. P’ship v. Equity Contracting Co., Inc., 695 So. 2d 383, 385 (Fla. 4th DCA 1997).

        A contract implied in law, or quasi contract, is not based upon the finding, by a
        process of implication from the facts, of an agreement between the parties. A
        contract implied in law is a legal fiction, an obligation created by the law without
        regard to the parties’ expression of assent by their words or conduct . . . . Because
        the basis for recovery does not turn on the finding of an enforceable agreement,
        there may be recovery under a contract implied in law even where the parties had
        no dealings at all with each other. This is unlike a contract implied in fact which
        must arise from the interaction of the parties or their agents.

 Id. (internal citation omitted). Here, Plaintiff asserts that Count 2 is an alternative equitable claim

 to Count 1, should the Court determine that no legal agreement existed between the parties. Thus,



                                                   5
Case 1:20-cv-21380-BB Document 19 Entered on FLSD Docket 05/11/2020 Page 6 of 8
                                                               Case No. 20-cv-21380-BLOOM/Louis


 it appears that Plaintiff intends to assert a claim for unjust enrichment. To that extent, Count 2 fails

 to state an adequate claim.

         To state a claim for unjust enrichment under Florida law, a party must allege “a benefit

 conferred upon a defendant by the plaintiff, the defendant’s appreciation of the benefit, and the

 defendant’s acceptance and retention of the benefit under circumstances that make it inequitable

 for him to retain it without paying the value thereof.” Alvarez v. Royal Caribbean Cruises, Ltd.,

 905 F. Supp. 2d 1334, 1341 (S.D. Fla. 2012) (quoting Ruck Bros. Brick, Inc. v. Kellogg & Kimsey,

 Inc., 668 So. 2d 205, 207 (Fla. 2d DCA 1995)). Moreover, where a complaint alleges an express

 agreement, and reincorporates those allegations, a claim for unjust enrichment has not been

 properly pleaded in the alternative. Am. Marine Tech, Inc. v. World Grp. Yachting, Inc., 418 F.

 Supp. 3d 1075, 1083 (S.D. Fla. 2019); see also In re Managed Care Litigation, 185 F. Supp. 2d

 1310, 1337 (S.D. Fla. 2002) (“An unjust enrichment claim can exist only if the subject matter of

 that claim is not covered by a valid and enforceable contract.”). Here, Count 2 reincorporates the

 scant factual allegations concerning the Agreement, so the unjust enrichment claim is not properly

 pleaded in the alternative. As such, Count 2 fails to sufficiently allege a claim for unjust

 enrichment.

         D. The Complaint fails to state a claim for FLSA retaliation

         Defendant argues that Plaintiff fails to allege the elements required to state a claim for

 FLSA retaliation. It is unlawful for a business covered by the FLSA to “discharge or in any other

 manner discriminate against any employee because such employee has filed any complaint or

 instituted or caused to be instituted any proceeding under or related to this chapter, or has testified

 or is about to testify in any such proceeding.” 29 U.S.C. § 215(a)(3). “A prima facie case of FLSA

 retaliation requires a demonstration by the plaintiff of the following: “(1) she engaged in activity




                                                    6
Case 1:20-cv-21380-BB Document 19 Entered on FLSD Docket 05/11/2020 Page 7 of 8
                                                                Case No. 20-cv-21380-BLOOM/Louis


 protected under [the] act; (2) she subsequently suffered adverse action by the employer; and (3) a

 causal connection existed between the employee’s activity and the adverse action.” Wolf v. Coca-

 Cola Co., 200 F.3d 1337, 1342-43 (11th Cir.2000). Defendant contends that Plaintiff has not

 pleaded to whom she complained and fails to provide any further details about when or how her

 complaint was submitted.

         The Court notes again that the Complaint fails to clearly set forth the nature of Plaintiff’s

 claim. In the Complaint, Plaintiff reincorporates the allegations in paragraphs 1 through 5,

 concerning the oral agreement and Defendant’s failure to pay her wages. However, in attempting

 to assert the FLSA retaliation claim, Plaintiff asserts in addition that she was not being paid

 overtime. This ambiguity alone is sufficient to warrant dismissal.

         In addition, the retaliation provision of the FLSA makes it unlawful for an employer “to

 discharge . . . any employee because such employee has filed any complaint or instituted or caused

 to be instituted any proceeding under or related to this chapter . . . .” 29 U.S.C. § 215(a)(3)

 (emphasis added). “In demonstrating causation, the plaintiff must prove that the adverse action

 would not have been taken ‘but for’ the assertion of FLSA rights.” Wolf, 200 F.3d at 1343. In the

 Complaint, Plaintiff alleges only that shortly before she was fired, she “complained” to Defendant

 that she was owed overtime, that it was illegal for Defendant not to pay her, and that in response

 to those “complaints,” she was fired in violation of the FLSA. Not only does the Complaint fail to

 set forth allegations regarding a sufficient “complaint” to implicate the FLSA retaliation provision,

 but it also fails to set forth any facts giving rise to a plausible inference that her “complaints” were

 the but-for cause of her discharge. Therefore, Defendant is entitled to dismissal of Plaintiff’s claim

 asserted in Count 3.3


 3
  Because Count 3 is dismissed, the Court does not address Defendant’s alternative argument that Plaintiff
 should be required to provide a more definite statement.


                                                    7
Case 1:20-cv-21380-BB Document 19 Entered on FLSD Docket 05/11/2020 Page 8 of 8
                                                           Case No. 20-cv-21380-BLOOM/Louis


    IV.       CONCLUSION

          Accordingly, Defendant’s Motion, ECF No. [7], is GRANTED. The Complaint, ECF No.

 [1], is DISMISSED WITHOUT PREJUDICE and with leave to amend. Plaintiff may file an

 amended complaint, on or before May 22, 2020. Plaintiff’s request for attorney’s fees is denied.

          DONE AND ORDERED in Chambers at Miami, Florida, on May 11, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                8
